ORDER

PER CURIAM.
Derrick McKinley (“Defendant”) appeals from the trial court’s judgment entered in the Circuit Court of the City of St. Louis upon his conviction by a jury of robbery in the first degree and armed criminal action. Defendant contends that the trial court erred in: (1) overruling his motion for judgment of acquittal with respect to the charge of robbery in the first degree; (2) overruling his motion for judgment of acquittal with respect to the charge of armed criminal action; and (3) overruling his attorney’s objection to certain statements during the State’s closing argument.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).